Citation Nr: 1819219	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for right ankle malleolar deformity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from July 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2016 and September 2017.  This matter was originally on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2016, the Veteran testified at a videoconference hearing.  He was at the Roanoke, Virginia RO for the hearing.  A transcript of that hearing is of record.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

At no time during the appeal period has the Veteran's right ankle disability been manifested by impairment of the tibia and fibula with marked ankle disability or ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's right ankle malleolar deformity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's November 2016 and September 2017 Remands, the Agency of Original Jurisdiction (AOJ) obtained outstanding treatment records and scheduled the Veteran for a VA examination to determine the severity of his right ankle disability, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2016 and September 2017 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

Moreover, during the March 2016 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There have been no contentions to the contrary.


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Musculoskeletal disabilities of the ankle are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 -- Diagnostic Code 5270 (ankylosis of the ankle); Diagnostic Code 5271 (limited motion of the ankle); Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of the os calcis or astragalus).  Also for consideration is Diagnostic Code 5262 (impairment of the tibia and fibula with ankle disability).  

The Veteran's service-connected right ankle malleolar deformity has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostics Code 5271, for limited motion of ankle.  Under this code, marked limited motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Normal range of motion for the ankle is from 0 to 20 degrees dorsiflexion and from 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

The words "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  

In order for an evaluation higher than the assigned 20 percent to be warranted, there must be impairment of the tibia and fibula with marked ankle disability or ankylosis of the right ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5270.  By definition, ankylosis contemplates a total absence of joint mobility.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," Stedman's Medical Dictionary 87 (25th ed. 1990)).

X-rays of the right ankle in June 2009 showed some degenerative changes of the medial clear space as well as some exostoses over the medial malleolus.

An August 2010 podiatry consultation record notes that the Veteran reported that it was very difficult to ambulate and that due to the deformity of his right ankle bone, he was unable to wear the custom boots given to him by VA.  Physical examination demonstrated a palpable exostosis on the right ankle joint medial malleolus.  There was no crepitus noted on range of motion; however, there was limited range of motion with dorsiflexion bilaterally.  X-rays showed exostosis or spurring of the medial malleolus.

A September 2010 physical therapy outpatient consultation record notes that active range of motion of the right ankle demonstrated dorsiflexion to zero degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 15 degrees; passive range of motion of the right ankle demonstrated dorsiflexion to 10 degrees, plantar flexion to 45 degrees, inversion to 45 degrees, and eversion to 20 degrees.  The Veteran reported pain and discomfort with both active and passive range of motion.  Muscle strength in the right ankle was 4-/5 but the provider noted that minimal effort was given, and the Veteran reported discomfort in ankle with its completion.  

In November 2010, there were still limitations in ankle range of motion and strength.   

On VA examination in December 2010 for the Veteran's pes planus, the Veteran reported right ankle deformity, giving way, instability, pain, weakness, and swelling; he denied stiffness, incoordination, decreased speed of joint motion,  dislocation, subluxation, locking, and effusions.  He also denied flare-ups.  He reported that he was able to stand more than one hour but less than three hours and was able to walk one to three miles.  He also reported that he always to use orthotic insert.  Physical examination demonstrated no evidence of painful motion, swelling, tenderness, weakness, of the right foot.  There was evidence of instability (free movement) and abnormal weight bearing (callosities).  There was no muscle atrophy of the right foot.  The Veteran's gait was normal.  His right ankle showed bony joint enlargement (deformity) and medial displacement but no instability, no tendon abnormality.  Range of motion examination demonstrated right ankle dorsiflexion from zero to 35 degrees and plantar flexion from zero to 15 degrees.  There was no objective evidence of pain with active motion or pain following repetitive motion.  There were also no additional limitations after three repetitions of range of motion and no ankylosis.  The Veteran was diagnosed as having exostosis right ankle medial malleolus, residual of fracture of the right ankle, with no significant effect on usual occupation or daily activities.

In a June 2011 addendum, the VA examination noted that on VA examination in December 2010, the dorsiflexion and plantar flexion findings had been reversed and should ready right ankle dorsiflexion from zero to 15 degrees and plantar flexion from zero to 35 degrees.   

A November 2011 podiatry outpatient note indicates that the Veteran reported that the liner on his ankle brace irritated the skin on his leg and that he was actually treated for a skin infection due to the irritation.  Physical examination demonstrated +5/5 strength for all dorsiflexors, plantar flexors, inverters and everters; decreased ankle joint dorsiflexion bilaterally right more than left.  

An April 2012 podiatry outpatient note indicates that the Veteran was status post receipt of an Arizona ankle brace.  Physical examination demonstrated ankle pain with ankle range of motion.  The Arizona brace was noted to fit well to the Veteran's foot but was causing abrasion and peeling of the skin on the medial aspect of the leg and ankle area with hyperpigmentation.   

A March 2016 letter from VA podiatrist indicates that the Veteran had been under the care of multiple physicians in the Podiatry Clinic, that treatment had included, among other modalities, the utilization of an Arizona style ankle-foot orthosis which allowed him to ambulate with controllable discomfort, and that he would likely need some sort of bracing such as the Arizona brace for stable ambulation forever.

On VA examination in December 2016, the Veteran reported daily pain of 3/10, recurrent swelling, and stiffness.  The Veteran reported flare-ups making him immobile.  The Veteran reported that during a flare-up, he had to sit down and elevate his ankle and use alternating ice and heat.  The Veteran also reported the constant use of a brace and the occasional use of a cane.  The examiner noted that x-rays in 2009 showed gross malleolar deformity with minor degenerative joint disease reaction.  On physical examination, right ankle dorsiflexion was from zero to 5 degrees and plantar flexion was from zero to 30 degrees.  The examiner noted that there was very little dorsiflexion to bring foot up.  Pain was noted when the ankle was at rest and with nonmovement.  There was mild guarding and turning away with palpation of the medial malleolus, pain with weight bearing, but no evidence of crepitus.  There was no additional loss of function or range of motion after three repetitions.  The examiner noted that pain, fatigue, lack of endurance, and incoordination caused functional loss with repeated use over a period of time and that pain, lack of endurance, and incoordination caused functional loss with flare up, but as the Veteran was not being examined immediately after repetitive use or during a flare up, range of motion was unable to be replicated.  The examiner noted that the Veteran's right ankle demonstrated less movement than normal, weakened movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with standing.  Muscle strength of the right ankle was 4/5 but there was no muscle atrophy and no ankylosis.  There was laxity compared to the opposite side.  The examiner noted that the Veteran's right ankle disability, specifically his inability to be on uneven surfaces, impaired function with prolonged standing or walking, difficulty with stairs and squatting, and difficulty with repetitive use of ankle with certain work tasks, impacted his ability to perform occupational tasks.  The examiner also noted that there was no evidence of pain non weight bearing on the right ankle, passive range of motion was the same as active with many tries as the Veteran was guarding, and there was evidence of pain with range of motion only on the right.       
   
It is noted, that in addition to the 20 percent rating at issue for the right ankle disorder, separate 20 percent ratings are now in effect for pes planus of the right foot and a chronic skin disorder with scarring, both associated with the ankle impairment.  Thus a higher rating is in part precluded by the amputation rule.  38 C.F.R. § 4.68.

Moreover, even considering the Veteran's symptoms of less movement than normal, weakened movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with standing , the Board finds that the Veteran's right ankle disability has not been manifested by malunion of the tibia and fibula with marked ankle disability or ankylosis at any time during the appeal period; and, as such, does not meet the criteria for a rating higher than 20 percent under Diagnostic Codes 5262 or 5270.  38 C.F.R. §§ 4.71a.  A higher rating for limitation of motion is not possible under the schedular criteria.


ORDER

Entitlement to an evaluation in excess of 20 percent for right ankle malleolar deformity is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


